       Case 3:20-cv-00293-JWD-EWD               Document 29-7        05/27/20 Page 1 of 4



                                   DECLARATION OF D.W.
I, D.W., declare the following under penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:
   1. My initials are D.W.

   2. I am at least 18 years of age and am competent to make this declaration.

   3. My older son D.M.W. is being held at Bridge City Center for Youth. He was moved to

       Swanson Center for Youth in Monroe for a four or five days around April 21, 2020 and then

       was moved back to Bridge City. I didn’t know either time that he was transferred until after

       he was transferred. His release date is July 30, 2020. His case worker told me he is eligible for

       early release. He is ready to come home and I am ready to have him home with me.

   4. My younger son D.K.W. was also being held at Bridge City Center for Youth but he was

       moved to Acadiana Center for Youth around April 21, 2020. I didn’t know that he was

       transferred until after he was transferred. His release date is in January 2021. He has told me

       he is eligible for early release. He is ready to come home and I am ready to have him home

       with me.

   5. I was never informed by OJJ staff about the riot incident at Bridge City, and all I know is

       that it is under investigation. I tried to call someone at OJJ to figure out what is going on and

       they do not have any available to talk to me. I saw what happened on the news and D.M.W.

       told me children in his dorm were pepper sprayed by probation officers in the eyes. D.M.W.

       was pepper sprayed on his arm and his arm burned afterwards. I don’t know if he received

       any medical treatment but I am very much hoping he did. He was transferred to Swanson

       shortly after that.

   6. My older son D.M.W. had a fever and was tested for COVID-19 at the end of March or the

       beginning of April. He was then isolated in a solitary room for one or two days until his test

       came back negative. They just tested him once. I had to call his case worker to get that
   Case 3:20-cv-00293-JWD-EWD               Document 29-7       05/27/20 Page 2 of 4



   information – it is not being provided to the young people or their parents. I am not able to

   get much information on my son’s health.

7. My younger son D.K.W. has not been tested for COVID-19. Somebody in his dorm at

   Bridge City tested positive. The only people who could be giving the children COVID-19

   would be the staff coming in and out of the facilities.

8. As far as I know, there is no process for reintroducing “recovered” children to the general

   population. At both Bridge City and ACY they were all in the dorm together and locked

   down 23 hours a day. There is no social distancing being practiced in the dorm. There are no

   policies around interactions with staff and other children. Sometimes they have masks and

   sometimes they don’t. I don’t know when they started giving the children masks. Staff

   doesn’t make the children wear the masks. Staff are wearing masks, but not gloves.

9. There are no family or attorney visits allowed. I am allowed two calls a week with my sons. I

   am supposed to be getting a Zoom call with my older son.

10. All schooling and other developmental training has been suspended. Both of them were

   previously in regular school and trade school at Bridge City. They no longer have any access

   to school. They should have kept the children in school during the pandemic like they are

   with the children outside. They could have given them laptops so they could still be doing

   the work. They are not receiving any rehabilitation or other services that I know of.

11. D.K.W. was supposed to come home for his first furlough and the court had approved his

   furlough. It was cancelled after COVID-19 happened. I would like both my sons to come

   home on furlough until all COVID-19 is absent from the facilities, everyone has been tested,

   and there is a vaccine. There is no reason for either of them to be detained right now. They

   are not receiving any rehabilitative services. My ability to parent them is being impeded by
       Case 3:20-cv-00293-JWD-EWD               Document 29-7         05/27/20 Page 3 of 4



       the fact that he are in a facility and away from me. I am very scared for them. I haven’t been

       able to get any answers to my questions from OJJ. I just want to be able to hug my sons.

   12. As a named plaintiff, to the best of my ability, I have been working with my lawyers to help

       them prepare and work on this case. I will continue to do so. I am available to them to assist

       with the case, and they are available to me to answer questions and to explain and keep me

       updated on the litigation. I regularly speak with my attorneys and their staff to provide them

       information in support of this lawsuit. I have responded and will continue to respond to the

       lawyers’ requests for information about adequate health care and other conditions of

       confinement to the best of my ability. I intend to continue working zealously with my

       attorneys on behalf of other individuals detained in Louisiana and their family members as

       long as I am a named plaintiff.

   13. I seek only declaratory and injunctive relief on behalf of the class. I am not seeking monetary

       damages, and I understand this this civil case will not result in the dismissal of any criminal

       proceedings against my sons or others.

   14. I have authorized my attorney to sign on my behalf given the difficulty of arranging

       visitation and travel due to the current COVID-19 pandemic. If required to do so, I will

       provide a signature when I am able to do so.

   15. This declaration was read to me in English and I was able to make changes and corrections.

I declare under penalty of perjury that the statements above are true and correct to the best of my

knowledge.

       Signature:

       /s/ Nishi Kumar
       Nishi Kumar on behalf of D.W.
       May 25, 2020
       Case 3:20-cv-00293-JWD-EWD               Document 29-7        05/27/20 Page 4 of 4



I, Nishi Kumar, declare the following under penalty of perjury pursuant to 28 U.S.C. § 1746 as
follows:
   1. I am a licensed attorney in good standing in Louisiana.

   2. I represent the declarant D.W. Out of necessity in light of the COVID-19 pandemic, I

       signed the attached declaration on her behalf with her express consent.

   3. I spoke with D.W. over the phone. She has confirmed that I can sign on her behalf as

       reflected in her declaration.

I declare under penalty of perjury that the statements above are true and correct to the best of my

knowledge and that this declaration was executed on May 25, 2020 in New Orleans, Louisiana.

                                                                      Signature:

                                                                      /s/ Nishi Kumar
                                                                      Nishi Kumar
                                                                      May 25, 2020
